Citation Nr: 0034008	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 769	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's back disability is pronounced, manifested 
by constant pain, sciatic involvement, muscle spasms and 
diminished ankle jerks and knee reflexes, and provides little 
intermittent relief.


CONCLUSION OF LAW

The evidence satisfies criteria for a 60 percent evaluation 
for herniated nucleus pulposus.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the evaluation 
assigned the veteran's back disability should be increased to 
60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000), to reflect more accurately the severity of the 
veteran's back symptomatology.  The Board believes that the 
VA has fulfilled its duty to assist the veteran by obtaining 
and fully developing all relevant evidence necessary for the 
equitable disposition of this claim.

The veteran served on active duty from January 1969 to 
January 1971.  In August 1969, he sustained a low back injury 
when a truck in which he was riding was involved in an 
accident.  This injury necessitated an excision at L5 and S1.  
Based on this injury and surgery and a May 1971 VA 
examination report showing disc arthrosis of L3, L4 and L5, 
the RO, in a rating decision dated June 1971, granted the 
veteran service connection and assigned him a 10 percent 
evaluation for postoperative herniated nucleus pulposus, L5 
and S1.  In March 1973, the RO increased the 10 percent 
evaluation to 20 percent based on a November 1972 letter from 
Fausto Ciulini, M.D., and a February 1973 VA examination 
report, which showed mild limitation of motion of the lumbar 
spine with discomfort, mild atrophy and weakness of the left 
leg, and narrowing of the intervertebral disc spaces between 
L3, L4, L5 and S1.  

From January 1975 to November 1986, the veteran had his back 
evaluated on multiple occasions, both for outpatient 
treatment and VA compensation purposes.  During these 
evaluations, the following back findings were objectively 
noted: a well-healed and asymptomatic postoperative scar 
(1975, 1976, 1979, 1980); a 20 percent (described as mild) 
restriction of motion with discomfort (1975, 1976, 1979); 
sciatic involvement (1975); a diminished left ankle jerk 
(1975); vague discomfort on straight leg raising (1975, 1976, 
1979); a deformity at L4 (1975); flattening of the normal 
lordotic curve (1976, 1979); diminished knee jerks (1976, 
1979); a barely positive left ankle jerk (1976); weakness of 
the left lower extremity (1976, 1979); minimal spondylosis 
(1978); marked narrowing of the disc space (1976, 1979); low 
back pain (1978, 1979, 1980, 1986); loss of deep tendon 
reflexes of the left ankle (1978); possible left 
radiculopathy (1978); decreased knee jerks and ankle jerks 
bilaterally (1979); absent pathological reflexes (1979); 
degenerative changes and reverse spondylolisthesis (1979); 
and degenerative joint disease (1986). 

The veteran underwent another VA examination in November 
1993, during which he walked without a limp, squatted and 
bent down well, and was able to put weight on his toes and 
heels without difficulty.  Straight leg raising was to 140 
degrees bilaterally with no low back signs and the veteran 
had present, equal and active ankle reflexes bilaterally and 
normal strength in his lower extremities.  He also had 
limitation of motion with muscle spasms, and impaired pin-
prick sensation, light touch and vibration with regard to the 
right lower extremity.  X-rays showed narrowing of the discs, 
either secondary to degenerative joint disease or to a 
herniated disc, osteophyte of the lumbar sacral spine, S1 
spina bifida, and a calcification at T12.  The VA examiner 
diagnosed chronic, recurrent low back pain with radiculopathy 
of the right leg due to injury and limitation of motion of 
the lumbar spine, status post L4 laminectomy, right, 
secondary to a herniated disc.  In February 1994, based on 
the findings of the November 1993 VA examination, the RO 
increased the evaluation assigned the veteran's herniated 
nucleus pulposus to 40 percent, effective November 4, 1993, 
the date of the examination.  

In January 1996, the RO continued the 40 percent evaluation 
assigned the veteran's back disability based on findings of a 
December 1995 VA examination.  These findings included: 
diminished deep tendon reflexes in the knees and ankles 
bilaterally, limitation of motion, and chronic low back pain 
likely to persist and worsen with time.  During this 
examination, the VA examiner diagnosed degenerative disc 
disease secondary to a motor vehicle accident with no 
evidence of radicular symptoms.  

In 1998 (exact date unknown), the veteran filed a claim for 
an increased evaluation for his back disability.  Therein, he 
asserted that his back pain had worsened, was continuous and 
radiated to his right leg.  In February 1999, the RO denied 
this claim, and it is from this decision that this appeal 
ensues. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

During outpatient treatment in August 1998, the veteran 
reported that he was working a desk job, but was bothered by 
back pain and tingling from his right thigh to his lower leg.  
He had bowel and bladder continence.  The examining physician 
noted that the veteran had increasing, constant back pain.  
Ankle jerks could not be elicited.  The examining physician 
recommended rehabilitation, but the veteran declined.  

On VA examination in September 1998, the veteran reported low 
back pain that intermittently radiated to his right leg.  He 
indicated that his pain worsened in humid weather and during 
extended periods of standing and sitting.  He also indicated 
that he was able to manage with work and daily activities 
because he had become used to the pain.  He was able to 
forward flex to his calves, extend to 15 degrees, laterally 
bend to 15 degrees and rotate to 15 degrees without increased 
pain.  However, he had diminished, 1+ deep tendon reflexes at 
the ankles, 2+ at the knees.  X-rays revealed severe 
degenerative joint disease changes with reverse 
spondylolisthesis of L5 over S1 with marked narrowing of the 
corresponding disc space with vacuum phenomenon.  The VA 
examiner diagnosed low back pain secondary to degenerative 
joint disease.  

The veteran's back disability has been evaluated as 40 
percent disabling since November 1993, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293.  DC 5293 provides that a 
40 percent evaluation requires severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation is warranted when the intervertebral disc 
syndrome is pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Diagnostic Code 5293 involves 
loss of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code; (2) When a veteran receives less than 
the maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion; and (3) The Board 
must address entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion. See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As noted above, the only diagnosis assigned by the examiner 
who conducted the most recent VA examination was degenerative 
joint disease.  The veteran has not sought or been granted 
service connection for degenerative joint disease.  Although 
the most recent VA examiner attributed the veteran's back 
symptoms solely to degenerative joint disease, his opinion is 
less comprehensive than the other opinions of record and 
there are at least two other opinions that do not support 
such a link.  For instance, during VA examinations in 
November 1993 and January 1996, the VA examiners attributed 
the veteran's back symptoms either to the in-service injury 
or to the in-service surgery.  Inasmuch as the preponderance 
of the evidence attributes the veteran's back symptoms to his 
service-connected back disability, the Board will consider 
this evidence in support of the veteran's claim.  

The evidence as a whole discloses that the veteran's back 
disability is pronounced, more often than not manifested by 
pain, sciatic involvement, muscle spasms, diminished or 
absent ankle jerks, and diminished knee reflexes.  The 
veteran has little intermittent relief from pain, although he 
is able to walk without an assistive device and does not 
limp.  Accordingly, resolving doubt in the veteran's favor, 
the evidence is in equipoise to warrant a 60 percent 
evaluation for herniated nucleus pulposus under 38 C.F.R. 
§ 4.71a, DC 5293.   

The evidence does not, however, satisfy criteria for an 
evaluation in excess of 60 percent, which is the maximum 
evaluation available under DC 5293.  A higher evaluation 
cannot be assigned pursuant to DeLuca, 8 Vet. App. at 202, 
because, as a result of this decision, the veteran is already 
receiving the maximum evaluation available under a code that 
contemplates limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  A higher evaluation also cannot be 
assigned under DC 5285 or 5286 because there is no evidence 
that the veteran has cord involvement, is bedridden or 
requires long leg braces as a result of a fractured vertebra, 
or has ankylosis of the spine.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's back disability.  
While the veteran has asserted some interference with 
employment by submitting a letter from the U. S. Office of 
Personnel Management establishing that his disability 
disqualified him for a particular position at the U.S. Postal 
Service, there is no showing that this disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In fact, during 
his most recent VA examination, the veteran admitted that he 
was able to manage his work, and he continued to work full-
time.  There is also no showing that this disability has 
necessitated frequent periods of hospitalization, or that it 
otherwise renders impracticable the application of the 
regular schedular standards so as to warrant assignment of an 
extra-schedular evaluation.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In light of the evidence of record, the Board finds that the 
veteran's back disability picture more nearly approximates a 
60 percent evaluation under 38 C.F.R. § 4.71a, DC 5293.  The 
veteran's claim for a higher evaluation must therefore be 
granted.


ORDER

A 60 percent evaluation for herniated nucleus pulposus is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

